 



Exhibit 10.17(b)
FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT
FOR
J. DANIEL SIZEMORE
     This First Amendment to Employment Agreement (this “Amendment”) is entered
into this 6th day of February, 2007, by and among Park National Corporation, an
Ohio corporation (“Park”); Vision Bank, an Alabama banking corporation (the
“Alabama Bank”); Vision Bank, a Florida banking corporation (the “Florida Bank”)
(hereinafter the Alabama Bank and the Florida Bank shall be referred to
collectively either as the “Employer” or the “Banks”); and J. Daniel Sizemore
(the “Executive”).
WITNESSETH
     WHEREAS, on September 14, 2006, Park, the Banks and the Executive entered
into a certain Employment Agreement for Daniel Sizemore (the “Agreement”); and
     WHEREAS, Park, the Banks and the Executive desire to amend the Agreement in
order to clarify certain of its provisions; and
     WHEREAS, pursuant to Section 18 of the Agreement, the Agreement may be
amended by mutual written agreement of the parties;
     NOW, THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows, intending to be legally bound
hereby:
     1. New Section 20. Park, the Banks and the Executive hereby amend the
Agreement by adding new Section 20 to the Agreement to read, in its entirety, as
follows:
          20. Regulatory Limits. Notwithstanding anything to the contrary
contained in this Agreement, Park, the Employer and the Executive acknowledge
and agree that any payments made to the Executive by the Employer pursuant to
this Agreement, or otherwise, are subject to and conditioned upon compliance
with the provisions of 12 U.S.C. § 1828(k) and Part 359 of the FDIC’s
regulations (12 C.F.R. Part 359), which provisions contain certain prohibitions
and limitations on the making of “golden parachute” and certain indemnification
payments by FDIC-insured depository institutions and their holding companies. In
the event any payments to the Executive pursuant to this Agreement are
prohibited or limited by the provisions of 12 U.S.C. § 1828(k) and/or Part 359
of the FDIC’s regulations, the Employer will use its commercially reasonable
efforts to obtain the consent of the appropriate regulatory authorities to the
payment by the Employer to the Executive of the maximum amount that is permitted
(up to the amount payable under the terms of this Agreement).

 



--------------------------------------------------------------------------------



 



     2. Capitalized Terms. All capitalized terms used and not defined in this
Amendment shall have the meanings ascribed to such terms in the Agreement.
     3. No Other Amendment. Except as explicitly set forth in this Amendment,
the terms and provisions of the Agreement shall remain in full force and effect
in accordance with the terms thereof.
     4. Governing Law. This Amendment will be construed in accordance with, and
pursuant to, the laws of the State of Ohio.
     IN WITNESS WHEREOF, the parties have executed this Amendment on the date
first written above.

                  PARK NATIONAL CORPORATION    
 
           
 
  By:   /s/ C. Daniel DeLawder    
 
           
 
           
 
  Printed Name:  C. Daniel DeLawder    
 
           
 
  Title:   Chairman of the Board and Chief Executive Officer    
 
                VISION BANK, an Alabama banking corporation    
 
           
 
  By:   /s/ William E. Blackmon    
 
           
 
           
 
  Printed Name:  William E. Blackmon    
 
           
 
  Title:   CFO    
 
                VISION BANK, a Florida banking corporation    
 
           
 
  By:   /s/ Joey W. Ginn    
 
           
 
           
 
  Printed Name:  Joey W. Ginn    
 
           
 
  Title:   President    
 
                EXECUTIVE    
 
           
 
  By:   /s/ J. Daniel Sizemore    
 
           
 
      J. Daniel Sizemore    

2